1
2
3
4
5
6                                     UNITED STATES DISTRICT COURT
7                                EASTERN DISTRICT OF CALIFORNIA
8
9    S.W., by and through her guardian ad litem,       CASE No.: 1:20−cv−00266−DAD−SAB
     Sandra Drumonde,
10                                                     ORDER RE STIPULATION THAT
                         Plaintiff,                    TURLOCK UNIFIED SCHOOL DISTRICT
11                                                     WAIVES EXHAUSTION OF
              v.                                       ADMINSTRATIVE REMEDIES AS AN
12                                                     AFFIRMATIVE DEFENSE
     TURLOCK UNIFIED SCHOOL DISTRICT,
13                                                     (ECF No. 11)
                         Defendant.
14
15
16            Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that Turlock

17   Unified School District cannot assert exhaustion as an affirmative defense with respect to any

18   claims arising prior to January 1, 2020, filed by or on behalf of S.W.

19
20   IT IS SO ORDERED.

21   Dated:        March 16, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28


                                                                                        Page 1
     Case No.: 1:20−CV−00266−DAD−SAB
